Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 13, and 17 are currently amended.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Vasseur et al., (hereinafter Vasseur) U.S. Pub No. 2014/0126423, in view of Shah et al., (hereinafter Shah) U.S. Pub. No. 2009/0198832.

As to claim 1, Vasseur teaches the invention as claimed, including a mesh network, comprising: 
a root node (fig. 1, FAR node 200); 
a child node in communication with the root node through other nodes in the mesh network (fig. 1, node R1, par. 0057-0058); and 
a plurality of parent nodes of the child node, each parent node in the plurality of parent nodes is associated with a route between the child node and the root node that passes through the parent node, the plurality of parent nodes comprising a primary parent node and one or more backup parent nodes (figs. 1, 10 and 11, par. 0042); 
wherein the child node is configured for: transmitting regular data to the root node through a primary route associated with the primary parent node (figs. 10, 11, par. 0057-0058, 0062); 
determining that there is a time-critical message to be transmitted to the root node (par. 0062); 
transmitting the time-critical message to the root node through the selected parent node (figs. 10, 11, par. 0062); and 
after transmitting the time-critical message to the root node through the selected parent node, transmitting additional regular data to the root node through the primary route (par. 0062). 
Vasseur does not explicitly teach estimating a round trip time (RTT) for each route between the child node and the root node that is associated with one of the plurality of parent nodes, wherein the RTTs are estimated based on messages transmitted between the child node and each of the plurality of parent nodes; and selecting, among the plurality of parent nodes, a parent node whose associated route has the lowest RTT.  Shah teaches estimating a round trip time (RTT) for each route between the child node and the root node that is associated with one of the plurality of parent nodes, wherein the RTTs are estimated based on messages transmitted between the child node and each of the plurality of parent nodes (par. 0021-0022, 0029-0032); selecting, among the plurality of parent nodes, a parent node whose associated route has the lowest RTT (par. 0028, 0033-0034, 0037).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Vasseur and Shah to provide an efficient system to obtain per-hop measurements in order to be used for optimal path selection, fault identification reporting (Shah, abstract).

As to claim 2, Shah teaches the invention as claimed, including the mesh network of claim 1, wherein estimating the RTT for a route between the child node and the root node that is associated with one parent node of the plurality of parent nodes comprises: transmitting a unicast message to the root node through the one parent node (par. 0019, 0022, 0042); 
recording a first timestamp associated with the transmitting of the unicast message (fig. 4, abstract, par. 0032, 0041); 
receiving an acknowledgement message of the unicast message from the root node (par. 0021-0022); 
recording a second timestamp associated with receiving the acknowledgement message (abstract, par. 0032, 0041); and 
calculating the RTT for the route between the child node and the root node that is associated with the one parent node as a difference between a second time point indicated by the second timestamp and a first time point indicated by the first timestamp (par. 0019, par. 0021-0022, 0029-0032, 0041-0042). 

As to claim 3, Vasseur -Shah teaches the invention as claimed, including the mesh network of claim 2, wherein the one parent node is configured for: 
receiving the unicast message from the child node; forwarding the unicast message to the root node through a route between the one parent node and the root node (Vasseur, par. 0003, 0061-0062); 
recording a third timestamp associated with forwarding the unicast message by the one parent node (fig. 4, abstract, par. 0032, 0041); 
receiving the acknowledgement message of the unicast message from the root node (par. 0021-0022); 
recording a fourth timestamp associated with receiving the acknowledgement message at the one parent node (abstract, par. 0032, 0041); 
forwarding the acknowledgement message of the unicast message to the child node (par. 0021-0022, 0032-0035, 0037); and 
calculating an RTT for the route between the one parent node and the root node as a difference between a fourth time point indicated by the fourth timestamp and a third time point indicated by the third timestamp (par. 0019, par. 0021-0022, 0029-0032, 0041-0042). 

As to claim 4, Vasseur teaches Shah teaches the event is detected if route change has occurred along the path learned through BGP advertisements (par. 0035).  However, Shah does not explicitly teach the mesh network implements a routing protocol of lossy medium (RPL) and the unicast message is a destination advertisement object (DAO) message (par. 0031, 0041, 0044-0048, 0055). 

As to claim 5, Vasseur teaches the invention as claimed, including the mesh network of claim 4, wherein: the DAO message comprises a sequence number; the acknowledgement message of the DAO message comprises the sequence number; and the one parent node is configured to identify the third timestamp and the fourth timestamp based on the sequence number contained in the DAO message and the sequence number contained in the acknowledgement message, respectively (par. 0046-0050). 

As to claim 6, Vasseur teaches the invention as claimed, including the mesh network of claim 5, wherein the sequence number is comprised in a new IPv6 extension header or a hop-by-hop (HBH) option of an existing IPv6 header (par. 0041, 0048, 0053). 

As to claim 8, Vasseur teaches the invention as claimed, including the mesh network of claim 7, wherein the mesh network implements a routing protocol of lossy medium (RPL) and the control message is a DODAG information object (DIO) message, wherein the control message specifies the RTT of the route between the one parent node and the root node in an option of the DIO message (par. 0031, 0041, 0044-0048, 0055). 

As to claim 19, Vasseur teaches the invention as claimed, including the method of claim 18, wherein the mesh network implements a routing protocol of lossy medium (RPL) and the unicast message is a destination advertisement object (DAO) message (par. 0031, 0041, 0044-0048, 0055). 

Claims 7, 9-18 and 20 have similar limitations as claims 1-3; therefore, they are rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THU HA T NGUYEN/Primary Examiner, Art Unit 2444